Citation Nr: 1817077	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected traumatic arthritis of the right ankle.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected traumatic arthritis of the right ankle.

3.  Entitlement to service connection for a bilateral leg/hip disability, to include as secondary to service-connected traumatic arthritis of the right ankle.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issues on appeal as above to better reflect the allegations made by the appellant. 

During the pendency of the appeal, in February 2017, the Veteran regrettably passed away, and his widow was subsequently recognized as the appropriate substitute to continue his appeal.  She is referred to as the appellant in this decision.

In February 2012, the Veteran appeared and provided testimony at a travel board hearing in Salt Lake City, Utah.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who held the February 2012 Travel Board hearing is no longer employed at the Board.  In January 2018, the appellant was given an opportunity to attend another hearing before a different VLJ, but she did not elect to do so.

This case was previously before the Board in April 2014 and December 2016.  At both times, the Board remanded the Veteran's claims for further development.




FINDINGS OF FACT

1.  The Veteran's bilateral knee disability was not etiologically related to his active service or caused or aggravated by his service-connected right ankle disability.   

2.  The Veteran's low back disability was not etiologically related to his active service or caused or aggravated by his service-connected right ankle disability.   

3.  The Veteran's bilateral leg/hip disability was not etiologically related to his active service or caused or aggravated by his service-connected right ankle disability.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability, to include as secondary to a right ankle disability, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 

2.  The criteria for service connection for a low back disability, to include as secondary to a right ankle disability, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

3.  The criteria for service connection for a bilateral leg/hip disability, to include as secondary to a right ankle disability, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and the appellant has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of her claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his or her claim.  All service treatment records, VA treatment records, and all identified private medical treatment records have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations and opinions in October 2009, June 2014, and March 2017.  The Veteran's representative initially raised issue with the June 2014 VA examination addendum opinion having been rendered by a physician's assistant in the medical field of oncology, rather than by a medical doctor from the orthopedic field.  The claims were then remanded for a physician with appropriate expertise to opine as to whether any of the Veteran's three orthopedic claims were secondary to his right ankle disability.  In March 2017, such VA examination opinion was obtained.  The March 2017 VA examiner, a physician in the field of orthopedics, noted his concurrence with the June 2014 examiner's opinion.  As such, the Board finds there is no prejudice to the appellant in adjudicating the appeal with the VA examination opinions of record.  Further, the appellant has not objected to the adequacy of the March 2017 VA examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Board notes initially that the Veteran had specifically limited his appeal to a secondary service connection, conceding that the claimed conditions on appeal were not directly related to active service.  See Hearing Transcript at 8.  As such, the Board finds discussions of direct and presumptive service connections unnecessary, but notes that they fail for lack of in-service injuries, symptoms, or treatment for the claimed conditions, and for a lack of any chronic conditions manifesting to a compensable degree within a year of service.  

Turning to the issue of secondary service connection, the Veteran asserted that his service-connected right ankle disability had caused him to have an altered gait, which had caused his back, knee, and leg conditions.  During the pendency of this appeal, the Veteran had current diagnoses of lumbar spine degenerative disc disease, disc bulge, arthritis of the back and hips, bilateral Achilles tendonitis, and bilateral patellofemoral syndrome.  The Veteran was also service-connected for right ankle traumatic arthritis.  As such, the critical question is whether there is a medical nexus establishing a link between the Veteran's conditions on appeal and his right ankle disability in order for his secondary service connection claims to be granted.  That is, whether his right ankle disability either caused or aggravated any of his other orthopedic disabilities.

The Veteran was afforded a VA examination in October 2009 for his claimed disabilities on appeal.  The examiner noted the Veteran had diagnoses of degenerative disc disease of the lumbar spine, bilateral trochanteric bursitis, bilateral Achilles tendinitis, and bilateral knee patellofemoral pain syndrome.  The examiner stated that these complications are not at least as likely as not related to the Veteran's right ankle, as he did not have a severe enough chronic gait, but had intermittent limping episodes that occurred episodically, and would not be the reason for these diagnoses.  Therefore, the examiner concluded, his diagnoses of the back, hips/legs, and knees were not at least as likely as not related to the right ankle traumatic arthritis.

The Veteran testified before the Board in February 2012 that he believed his gait was altered to favor his right ankle, and his altered gait began to cause other parts of his body to start hurting.  He testified that his back and bilateral knee pain began three years prior and had gotten worse.  The Veteran stated that he was not claiming that his back, knee, or leg conditions were directly related to service, but, rather, were specifically related to his service-connected right ankle disability.  He testified that the pains would begin in his ankle and work their way to the legs, knees, and back.

A VA examination addendum opinion was sought regarding whether the Veteran's service-connected right ankle disability could have aggravated the conditions on appeal.  In June 2014, a new VA examiner, a physician's assistant in oncology, reviewed the Veteran's claims file and VA treatment records.  The examiner confirmed the October 2009 VA examiner's diagnoses.  The examiner stated that the medical provider records indicated that the Veteran's back pain had been felt to be multi-factorial, and she concurred with those opinions.  The back conditions, including degenerative disc disease, as well as osteoarthritis and disc bulge, resulted from chronic wear and time, and heavy or repetitive lifting.  She also noted that a significant factor which likely negatively impacted the Veteran's back, hip, and knee conditions was his occupation at the time as a truck driver, which involved a great deal of sitting in a fixed position and lifting.  The examiner stated that many providers pointed out the Veteran's overall deconditioning and lifestyle choices, along with his lack of motivation to participate in therapy or recommended exercises.  Further, many of the medical notes reported the Veteran's gait on examination was either "normal" or minimally altered or impaired.  She concluded that there was no medical evidence which would suggest that the Veteran's service-connected right ankle disability contributed in any significant manner to aggravation of the Veteran's lumbar spine, knee, or "leg" conditions.  As such, it was less likely than not that the Veteran's service-connected right ankle condition had aggravated any low back, bilateral knee, or bilateral hip disabilities.

In March 2017, another VA examination was provided by a board certified full-time VA physician with over 12 years of experience in disability medicine.  The examiner stated that he concurred with the June 2014 examiner's opinion.  The examiner also gathered opinions from a medical doctor who was board certified in occupational medicine and a doctor of osteopathic medicine who was board certified in rehabilitation medicine.  Both doctors performed research and agreed that there was only quite limited evidence to suggest that osteoarthritis in one joint in a lower extremity would cause pathology in other joints.  The VA examiner found that there was no evidence that would indicate that the ankle fracture or its sequellae either caused or exacerbated the Veteran's subsequent impairments on appeal, which are all degenerative conditions which developed much later in life.  As such, he concluded it was less likely than not that the disabilities of the bilateral knees, low back, and bilateral legs were either caused by or aggravated by the Veteran's service-connected disabilities, including his service-connected traumatic arthritis of the right ankle.  

Also of record are VA and private treatment records which contained treatments for the appealed conditions.  These records do not contain any medical nexus opinions which contradict the negative VA examination nexus opinions regarding secondary service connection for the Veteran's bilateral knee condition, low back condition, and bilateral leg condition.  

The Veteran did submit a couple of letters from VA treatment providers in July 2009 and October 2010.  These letters stated that the Veteran was having pains in his leg or back which could be related to his right ankle disability.  However, the Board finds that these letters did not provide definitive medical opinions, using language like "could be related" in linking the conditions, and were based on the Veteran's report of his symptoms and belief as to his disabilities being related to his right ankle condition.  For example, the 2009 letter stated that VA physical therapy felt that the Veteran's increased back pain might be related to the worsening of his foot pain, which caused him to bear weight differently while walking.  Unfortunately, medical opinions expressed in terms of "may" also imply "may or may not" and are considered to be too speculative to establish medical nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The 2010 letter stated that the Veteran felt his worsening ankle pain had exacerbated, if not caused, his chronic low back pain.  However, this appears to be little more than the Veteran expressing his opinion, which he lacks the medical training to make.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Both letters stated that the Veteran continued having right ankle pain which was radiating into his right leg.  Neither letter gave a medical nexus opinion which was supported by a rationale, unlike the VA examiner opinions rendered during the appeal period, and afforded very little probative weight.

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the Veteran's bilateral ankle disability, low back disability, and bilateral leg disability, the issues of causation of such medical conditions are medical determinations outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's bilateral knee, low back, and bilateral leg conditions are related to his service-connected right ankle disability, the Board has not uncovered any probative medical evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiologies.

The 2009, 2014, and 2017 VA examiners provided detailed explanations as to why the Veteran's conditions on appeal were all not felt to be the result of his service-connected right ankle disability.  These opinions have not been undermined by any other equally probative medical opinions.  As such, they are given great weight.

The Board concludes that the weight of the evidence is against secondary service connection for a bilateral knee disability, a low back disability, and a bilateral leg/hip disability.  As such, service connection on a secondary basis for these conditions is not warranted.


ORDER

Service connection for a bilateral knee disability, to include as secondary to service-connected traumatic arthritis of the right ankle, is denied.

Service connection for a low back disability, to include as secondary to service-connected traumatic arthritis of the right ankle, is denied.

Service connection for a bilateral leg/hip disability, to include as secondary to service-connected traumatic arthritis of the right ankle, is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


